                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION

 BRENDA DAVIS, et al.,                          )
                                                )
                               Plaintiffs,      )
                                                )
 v.                                             )    Case No. 5:17-cv-06058-NKL
                                                )
 BUCHANAN COUNTY MISSOURI, et                   )
 al.,                                           )
                                                )
                               Defendants.      )
                                                )

                                             ORDER

        Defendants Buchanan County, Missouri, former Buchanan County Sheriff Mike Strong,

Captain Jody Hovey, and Sheriff’s Deputies Brian Gross and Dustin Nauman (the “Buchanan

County Defendants”) move for summary judgment on Count I of the second amended complaint,

which alleges wrongful death under Missouri law on the grounds of sovereign immunity,

Missouri’s official immunity doctrine, and the public duty doctrine for a wrongful death claim.

Doc. 351. For the following reasons, the motion is granted as to the wrongful-death claims against

Sheriff Strong and Captain Hovey, but otherwise denied.


I.      Factual Background

        Count I of the second amended complaint alleges that the Buchanan County Defendants

failed to provide Justin Stufflebean appropriate medical care during his three-day incarceration at

the Buchanan County Jail. Stufflebean, who suffered from two endocrine disorders, was not given

his prescription medications for several days at the jail and the Missouri Department of Corrections

prison to which he subsequently was transferred. Within days of his incarceration, Stufflebean

died.
           a. Sheriff’s Deputy Gross

       Brian Gross is a Buchanan County Sheriff’s Deputy. At all relevant times, he was assigned

to courtroom security at the Buchanan County Courthouse. His duties included maintaining order

in the courtroom and transferring those sentenced from the courthouse to the jail. BC SF,1 ¶ 6; BC

SF Reply,2 ¶ 6. Strong, the Buchanan County Sheriff at the time, testified that the transporting

officer was expected to advise the booking officer of any medical conditions of which the

transporting officer was aware, and therefore, “there was an expectation that the transporting

officer would be paying attention” to courtroom proceedings. Doc. 447-1 (Deposition of Sheriff

Jerry Michael Strong), 55:11-15 (Q. . . . [T]he question is here, there was an expectation that the

transporting officer would be paying attention, fair? A. Correct.); BC AF,3 ¶ 6 (noting that, as

transporting officer, Gross was responsible for answering the booking officer’s standard question

on the Medical Intake Screening Questionnaire of whether “the arresting or transporting officer

believe[s] the inmate is a medical, mental health, or suicide risk now”). The Buchanan County

Sheriff’s Department policies state that, “[w]hen a detainee requiring special needs care is

identified, the facts surrounding the case shall be relayed to the jail commander (or designee) and

the medical staff . . . .” BC AF, ¶ 53.

       Gross was on duty in the courtroom during Stufflebean’s sentencing hearing on October



1
 “BC SF” refers to Plaintiff’s Response to the Buchanan County Defendants’ Statement of
Uncontroverted Facts in Doc. 447 (Suggestions in Opposition to Buchanan County Defendants’
Motion for Summary Judgment).
2
 “BC SF Reply” refers to Defendants’ Reply to Plaintiffs’ Response to Defendants’ Statement of
Facts in Doc. 564 (Reply Suggestions in Support of Buchanan County Defendants’ Motion for
Summary Judgment).
3
 “BC AF” refers to Defendants’ Response to Plaintiffs’ Statement of Additional Material Facts in
Doc. 564.



                                                2
26, 2015. He was sitting approximately 30 feet from the witness chair when Stufflebean’s long-

time treating physician, Dr. Brewer, discussed Stufflebean’s uniquely fragile condition. Doc. 447-

3 (Moden Affidavit), ¶ 5. Gross admits that he normally can hear testimony in the courtroom. BC

SF, ¶¶ 8, 10. Gross also acknowledged that it is “rare” for doctors to testify at sentencing hearings.

Doc. 447-4 (Deposition of Brian M. Gross), 10:14-16. Dr. Brewer’s testimony was made all the

more unusual by the fact that he claimed he had canceled a trip “so [he] could be [t]here for Justin

and to say what – to help clarify his medical condition.” Doc. 477-18, 12:4-7.

       Dr. Brewer explained that Stufflebean’s extraordinarily low calcium-levels could become

“life-threatening,” that an Addison’s flare-up could manifest as “[f]atigue, malaise that’s followed

by severe nausea, vomiting, dehydration” and that, “if not intervened upon in the hospital, in a

hospital setting, it can be death within 24 to 48 hours.” Id., ¶¶ 3-4; Doc. 447-18, 8:2-10:9. The

doctor emphasized that “to someone with Addison’s who is as brittle as he is and with his

electrolyte disturbances, not being able to have access to the hospital would be—or delayed access

could—it kills people.” Id., 10:20-25. Dr. Brewer testified that Stufflebean had been hospitalized

16 times in the prior year, not counting all of the out-patient emergency room visits that didn’t

involve in-patient care, and indeed, Stufflebean had been hospitalized just the prior week. Id.,

9:23-10:9.

       After Stufflebean was sentenced, Gross took him into custody and transported him to the

jail. Despite Stufflebean’s doctor’s detailed and unusual testimony that Stufflebean’s medical

conditions would endanger his life if they were not properly controlled, Gross provided no

information about Stufflebean’s medical condition to the booking officer. BC SF, ¶ 19.




                                                  3
           b. Sheriff’s Deputy Nauman

       Nauman is and at all relevant times was a Buchanan County Sheriff’s Deputy assigned to

the booking desk at the Buchanan County Jail. Nauman’s job per Buchanan County’s medical

policies and procedures was to review and be familiar with those policies and procedures requiring

him to conduct the “BCSD Medical Intake Screening” carefully, with an eye towards identifying

prisoners with chronic conditions or special needs so that their needs would be addressed properly

throughout their incarceration. BC AF, ¶ 17. This required Nauman to be attentive to the

questioning and the answers. Id. Strong, who was Sheriff at the time, testified that he expected

that the medical history for a prisoner like Stufflebean would be obtained “[a]t the booking

process.” Id., ¶ 92.

       The first question on the jail’s Medical Intake Screening form is, “Was inmate a medical,

mental health or suicide risk during any prior contact or confinement within the department?” Id.,

¶ 10. Nauman stated that he was not certain if Stufflebean’s prior Medical Intake Screening form,

from 2014, was available to him. Id., ¶ 16. Stufflebean’s prior booking records showed that he

had been classified as “Special Condition – Medical,” and that Stufflebean needed medical

attention due to his calcium deficiency.” Id., ¶ 18.

       The second question on the form is: “Does the arresting or transporting officer believe that

the inmate is a medical, mental health or suicide risk now?” Id., ¶ 11. However, Gross did not

report Stufflebean’s medical conditions to Nauman.

       The information that Nauman entered in the medical questionnaire when he booked

Stufflebean into the Buchanan County Jail on October 26, 2015 indicates that Stufflebean reported

abdominal pain, unexplained weight loss, loss of appetite, night sweats, and fatigue,4 and that he


4
  Defendants claim that these complaints were historical, rather than reports of conditions
Stufflebean was experiencing at the time of the booking. Defendants cite a portion of the medical


                                                 4
was taking several prescribed medications, including prednisone, fludrocortisone, NATPARA,

Calcitriol, magnesium, E, and potassium. Id., ¶ 27. Although the Medical Intake Screening Form

asks for the “dosage, and frequency” of medications, Nauman did not document that information.

BC AF, ¶ 12.

       Despite the facts that Stufflebean had been hospitalized just the prior week (in addition to

fifteen other in-patient hospitalizations), and his longtime treating physician had testified at his

sentencing hearing that same day, the medical intake screening questionnaire indicates that

Stufflebean was not under the care of a physician. Id., ¶ 8. Nauman also recorded that Stufflebean

did not “currently” need medical attention. BC SF, ¶ 23. In contrast, Stufflebean’s medical intake

screening questionnaire from his prior booking, in December 2014, stated that Stufflebean was in

need of medical attention “BECAUSE OF A CALCIUM DEFICIENCY.” Doc. 447-9. Had

Nauman recorded that Stufflebean currently needed medical attention, Stufflebean would have

been classified as “Special Condition—Medical,” as he was the first time he was booked into the

jail, and both the medical staff and jail commander would have been notified of his condition. BC

SF, ¶ 24; Doc. 631 (transcript of November 18, 2019 teleconference), 7:2-8:19.

       After completing the medical questionnaire for Stufflebean upon booking him into the jail,

Nauman printed a copy of the completed questionnaire and placed it in the nurse’s box, and then



intake screening questionnaire titled “Questionnaire: Ebola” to support their claim. Stufflebean’s
form indicates that he denied having “abdominal (stomach) pain.” The fact that Stufflebean
apparently denied having abdominal pain on an Ebola questionnaire that begins with questions
concerning travel to and contact with people from West Africa at best raises a disputed issue as to
whether Stufflebean’s symptoms of abdominal pain reported to Nauman were supposed to be
historical rather than a description of his condition at that time. The intake form, which appears
to be describing Stufflebean’s present general medical condition rather than his exposure to Ebola,
already lists abdominal pain among other symptoms. Construing the facts in the light most
favorable to Plaintiffs, the Court finds for the purpose of this motion that Stufflebean reported to
Nauman conditions he was experiencing at that time.


                                                 5
contacted a nurse by telephone to advise her that he had booked an inmate who needed to be seen

for medical issues. BC AF, ¶ 28. Stufflebean was placed in a separate cell from other inmates

being booked into the jail, but Nauman could not recall the reason for it. Doc. 447-8 (Deposition

of Dustin R. Nauman), 20:3-11.

         When Nauman’s shift ended at 5 p.m., Stufflebean still was in a holding cell. BC SF, ¶ 29.

Nauman could not recall following up with the nurse as to Stufflebean’s care. BC AF, ¶ 95.

Nauman did not know whether, or when, a nurse came to check on Stufflebean. BC SF, ¶ 30.

Stufflebean was in the holding cell in the booking area for 12 hours and was never seen by a nurse

while in the holding cell. BC AF, ¶ 96.

         Nauman had no further contact with Stufflebean during his stay in the Buchanan County

Jail in October 2015. BC SF, ¶ 31.


            c. Captain Hovey and Sheriff Strong

         Hovey was the administrator of the jail and supervisor of jail staff, including Gross and

Nauman as well as the third-party contractor that provided medical services to those in the custody

of the Buchanan County Jail.

         Sheriff Strong was responsible for the management of the Buchanan County Jail, including

employees Gross, Nauman, and Hovey, as well as the third party that contracted to provide medical

services to those in the custody of the Buchanan County Jail. Strong possessed final authority over

Buchanan County’s policies, including the policies that Plaintiffs allege caused Stufflebean’s

death.

         Neither Hovey nor Strong was directly involved in Stufflebean’s transportation, booking,

or medical care.




                                                 6
II.     Discussion

             a. Sovereign Immunity

        For the reasons set forth in the Court’s order on the Buchanan County Defendants’ motion

to dismiss the second amended complaint, Doc. 665, the Court rejects the Buchanan County

Defendants’ argument that sovereign immunity bars Plaintiffs’ claims.


             b. Official Immunity

        The Buchanan County Defendants also argue that Missouri’s official immunity doctrine

bars Plaintiffs’ claims against them. The official immunity doctrine shields negligent acts that a

public official performs in the course of his official duties so long as the duties are discretionary,

rather than ministerial, in nature. Southers v. City of Farmington, 263 S.W.3d 603, 610 (Mo.

2008), as modified on denial of reh’g (Sept. 30, 2008). The distinction between ministerial and

discretionary acts “depends on the ‘degree of reason and judgment required’ to perform the act.”

Davis v. Lambert-St. Louis Int’l Airport, 193 S.W.3d 760, 763 (Mo. 2006) (citation omitted); Doc.

142, p. 5.

        The determination of whether an act is discretionary or ministerial is made on a
        case-by-case basis, considering: (1) the nature of the public employee’s duties;
        (2) the extent to which the act involves policymaking or exercise of professional
        judgment; and (3) the consequences of not applying official immunity.

Southers, 263 S.W.3d at 610.         “[T]he party asserting the affirmative defense of official

immunity . . . [bears] the burden of pleading and proving that they are entitled to that defense.”

Nguyen v. Grain Valley R-5 Sch. Dist., 353 S.W.3d 725, 730 (Mo. Ct. App. 2011).

        Sheriff Strong and Captain Hovey perform supervisory and administrative roles. Plaintiffs

have not suggested that either Sheriff Strong or Captain Hovey was directly involved in

Stufflebean’s medical care. Plaintiffs seek to hold them responsible only insofar as they failed in

their duties of training, oversight and policymaking. However, “[t]his type of supervisory conduct


                                                  7
and policy making is discretionary and covered by official immunity.” Nguyen, 353 S.W.3d at

733 (finding that allegations relating to “hiring policies, training of employees, and general

supervision of employees” is “discretionary”); see also Doc. 76 (Order on Warden Crews’ Motion

for Judgment on the Pleadings), p. 9 (“There are no allegations that Warden Crews was directly

involved with the decedent’s medical care. Instead, his involvement stems from his position as

warden of the Correctional Center and his supervisory responsibilities. As such any negligence

on his part is barred by the official immunity doctrine.”). Thus, the doctrine of official immunity

bars the wrongful death claims against Strong and Hovey.

       As for Deputies Gross and Nauman, on the other hand, construing the evidence in the light

most favorable to the plaintiffs, their conduct was ministerial. Each was obligated to convey or

record medical needs. See, e.g., BC AF, ¶ 53 (noting that the Buchanan County Sheriff’s

Department policies state that, “[w]hen a detainee requiring special needs care is identified, the

facts surrounding the case shall be relayed to the jail commander (or designee) and the medical

staff”). The Eighth Circuit has held that observing and reporting an inmate’s condition within the

scope of one’s duty is not discretionary. See Letterman v. Does, 859 F.3d 1120, 1126 (8th Cir.

2017) (“The duty to report a medical emergency when one of the[] [relevant] criteria is met is

mandatory and does not depend on the officer’s assessment of whether a medical emergency

actually exists.”). Gross has acknowledged that he is supposed to report “special medical

conditions” if he is aware of them. Doc. 564, p. 74 (“[B]oth Gross and Sheriff Strong testified

that, . . . deputies at sentencing hearings are supposed to report special medical conditions when

they bring a prisoner over from court, if they have such information, . . . .”). Sheriff Strong stated

that Gross was obligated to pay attention to and convey information concerning medical

conditions. See, e.g., id. Thus, there was no exercise of discretion involved in Gross’s failure to




                                                  8
convey information concerning the severity of Stufflebean’s medical conditions to Deputy

Nauman.

       Similarly, Deputy Nauman’s task, of accurately recording information provided by the

inmate or the transporting officer, and communicating special medical conditions to medical staff,

also was ministerial.

       The conduct by each of the deputies falls “neatly into the category of actions ‘which a

public officer is required to perform upon a given state of facts, in a prescribed manner, in

obedience to the mandate of legal authority, without regard to his own judgment or opinion

concerning the propriety of the act to be performed.’” Letterman, 859 F.3d at 1126-27 (quoting

Southers, 263 S.W.3d at 610). Such tasks confer no policymaking authority and require no

professional judgment. Letterman, 859 F.3d at 1126. If the deputy hears of a special medical

condition, the deputy simply is obligated to report and/or record it.

       Finally, imposing liability on Nauman and Gross would not have the effect of making

officers inappropriately cautious. To the contrary, it would merely encourage officials to conduct

their ministerial duties with due care.


           c. The Public Duty Doctrine

       Under the public duty doctrine, “a public employee is not civilly liable for the breach of a

duty owed to the general public, rather than a particular individual.” Southers, 263 S.W.3d at 611.

The public duty doctrine does not insulate a public employee from liability “for breach of

ministerial duties in which an injured party had a ‘special, direct, and distinctive interest.’” Id.,

611-12 (citation omitted). “[W]hen injury to a particular, identifiable individual is reasonably

foreseeable as a result of a public employee’s breach of duty,” the public duty doctrine does not

apply. Id. at 612.



                                                 9
       The duties at issue here—Gross’s and Nauman’s duties to accurately report and/or record

important information pertaining to Stufflebean’s serious medical needs—were, as discussed

above, ministerial duties, and moreover, they were duties in which Stufflebean had a “special,

direct, and distinctive interest.” Therefore, the public duty doctrine does not immunize Gross or

Nauman against Plaintiffs’ wrongful death claims. See, e.g., Tanner v. City of Sullivan, No. 11-

CV-1361 NAB, 2013 WL 121536, at *14 (E.D. Mo. Jan. 9, 2013) (denying immunity under public

duty doctrine where plaintiffs “introduced sufficient evidence that a reasonable jury might find

that the risk of suicide by Palmer was reasonably foreseeable as a result of the Defendants’ failure

to follow the policies regarding thorough and systematic searches and the removal of ligatures

considering Palmer’s demeanor at the time of arrest and admonitions to watch her and provide her

with her medicine”).


III.   Conclusion

       For the reasons discussed above, the Buchanan County Defendants’ motion for summary

judgment on the wrongful death claims, Doc. 350, is granted in part and denied in part. The motion

by Defendants Strong and Hovey for summary judgment on Count I is GRANTED. The Buchanan

County Defendants’ motion for summary judgment on Count I otherwise is DENIED.

                                                     s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

Dated: March 30, 2020
Jefferson City, Missouri




                                                10
